Citation Nr: 0927043	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-35 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee strain with 
chondromalacia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left knee strain with 
chondromalacia. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to December 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which granted 
claims for service connection for a left knee strain and a 
right knee strain, and assigned separate 10 percent 
evaluations for each knee, effective December 24, 2004.

The Board notes that the Veteran indicated on her November 
2006 VA Form 9 Appeal that she wished to be afforded a 
hearing before a member of the Board.  She later indicated in 
December 2006 that she would like a videoconference hearing.  
The Veteran was scheduled for a videoconference hearing on 
June 30, 2009.  She was notified of this scheduled hearing in 
a May 2009 letter.  She failed to report for this hearing and 
did not submit good cause for her absence or request that the 
hearing be rescheduled.  The Board also notes that the 
Veteran requested a personal hearing with a Decision Review 
Officer in a March 2008 statement.  However, from the context 
of this statement, it appears clear that the Veteran was 
requesting this hearing with regard to claims that are not 
currently on appeal before the Board.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee strain with 
chondromalacia is manifested by decreased range of motion and 
complaints of pain and tenderness. 

2.  The Veteran's service-connected left knee strain with 
chondromalacia is manifested by decreased range of motion and 
complaints of pain and tenderness.






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a right knee strain with chondromalacia have not 
been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Codes 5003, 5024 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for a left knee strain with chondromalacia have not 
been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Codes 5003, 5024 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

A February 2005 VCAA letter fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed her that additional information 
or evidence was needed to support her claims, and asked her 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, a March 2006 letter described how 
appropriate disability ratings and effective dates were 
assigned.  

Furthermore, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.
	
With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with a VA examination for her 
bilateral knees most recently in June 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disabilities since she was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  The Board has considered the request in 
the July 2009 Informal Hearing Presentation for a new VA 
examination.  However, the examination report appears to 
contain all necessary diagnostic tests and studies.  The 
Board finds that the examination in this case is adequate 
upon which to base a decision and that a new VA examination 
need not be conducted at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate her for times since filing her claim 
when her disability may have been more severe than at other 
times during the course of her appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the RO granted the Veteran service 
connection for a left knee strain and a right knee strain, 
assigning separate 10 percent ratings for each knee under 
Diagnostic Code 5024, effective December 24, 2004, in a July 
2005 rating decision.  The Veteran is seeking higher 
evaluations for both knees. 
Diagnostic Code 5024 addresses tenosynovitis.  Under 38 
C.F.R. § 4.71a, Diagnostic Codes 5013 through 5024 will be 
rated based on limitation of motion of the affected parts, as 
degenerative arthritis.  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2008).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2008).

According to Diagnostic Code 5260, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2008).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

The Board notes that the Veteran underwent a general medical 
examination in February 2005.  The examiner reviewed the 
claims file and examined the Veteran.  The Veteran was 
diagnosed with a bilateral knee strain and bilateral 
infrapatellar tendonitis, not found on examination.  The 
Veteran was noted as having tenderness along the joint line, 
with no effusion or crepitus.  McMurrary's and Drawer's tests 
were negative.  There was no tenderness found on the patellar 
tendons.  The Veteran's right knee range of motion was 
recorded as 0 degrees to 131 degrees.  Her left knee range of 
motion was recorded as 0 degrees to 138 degrees.    

The Board notes that the Veteran underwent another VA 
examination in November 2005.  The Veteran reported that she 
had daily pain in both knees that worsened with average daily 
activity, increasing particularly with standing or sitting 
for more than an hour.  The Veteran also reported that her 
knees hurt all day after using steps in her apartment.  The 
Veteran reported flare-ups 3 to 4 times per week, lasting a 
few hours in duration, which were caused by walking 8 hours 
at work as a nurse aid or from bending for a long time while 
seated.  It was noted that the Veteran did not miss class or 
work due to her bilateral knee condition.  The Veteran did 
not report weakness, lack of endurance, or coordination 
deficits.  She had a negative Lachman's and McMurray's test 
bilaterally. She was noted as having no subluxation of the 
patella and was diagnosed with chronic bilateral knee strain 
with chondromalacia.  The examiner noted that the Veteran 
complained of pain with repeated use and during flare-ups.  
Function was noted as preserved.  Gait was normal and the 
Veteran was able to do a full squat with pain past 45 degrees 
flexion in the knees.  The examiner noted no additional 
limitation of joint function due to pain, including pain on 
repeated use and pain during flare-ups, fatigue, weakness, 
lack of endurance, and incoordination.  Full range of motion 
was preserved.  The Board notes that the Veteran's range of 
motion was recorded as 0 to 140 degrees with no pain 
bilaterally in one section of the examination.  In another 
section of the examination report, the Veteran's range of 
motion was recorded as 0 to 90 degrees, with pain to 120 
degrees with increase in pain bilaterally.  

Most recently, the Veteran underwent a VA examination in June 
2008.  The examiner reviewed the claims file and noted the 
Veteran's complaints of swollen knees with pain in between 
the bones.  The Veteran reported experiencing a grinding type 
pain, particularly at the medial joint line, lateral joint 
line, and under the patellas themselves.  The Veteran denied 
any other symptoms associated with her bilateral knee pain, 
including locking, instability, and giving way.  The Veteran 
reported flare-ups 3 to 4 times per week and stated she 
usually goes to sleep or lays down during these flare-ups.  
The Veteran denied the use of knee braces or any sort of 
assistive orthotic or prosthetic device.  The Veteran denied 
a history of either knee dislocation or recurrent 
subluxation.  The examiner noted that her bilateral knee 
condition has no effect on her current job because she is 
able to sit a lot.  However, the Veteran reported that her 
knee conditions affected her prior job, as she used to have 
to stand for 8 hours.  The Veteran's right knee was noted as 
having a flexion of 0 to 120 degrees with increased pain at 
110 degrees, ending less than 5 degrees of stated motion.  
The same results were yielded after 3 repetitions.  Her 
extension of the right knee was noted as 0 degrees with pain 
underneath the knee cap at 0 degrees, relieved at 
approximately 5 degrees flexion.  The same results were 
yielded after 3 repetitions.  The Veteran's left knee was 
noted as having a flexion of 0 to 120 degrees with increased 
pain at 110 degrees, ending less than 5 degrees of stated 
motion.  The same results were yielded after 3 repetitions.  
Her extension was noted as 0 degrees with pain underneath the 
knee cap at 0 degrees, relieved at approximately 5 degrees of 
flexion.  The same results were yielded after 3 repetitions.  
The Veteran's knees were noted as stable to varus valgus 
stress with complaints of increased pain.  Lachman's and 
McMurray's tests were negative bilaterally.  The Veteran was 
noted as having crepitus of the left knee.  The examiner 
concluded by diagnosing the Veteran with chondromalacia of 
the bilateral knees and opining that the Veteran's current 
bilateral knee condition does not interfere or prevent her 
from performing activities consistent with her work 
experience and prior education/training.  The examiner 
further noted that additional limitation of joint function 
due to pain, including pain on repeated use and pain during 
flare-ups, fatigue, weakness, lack of endurance, and 
incoordination was not observed upon examination.  The 
examiner stated that he could not determine, without 
resorting to mere speculation, whether pain, including pain 
on repeated use and pain during flare-ups, fatigue, weakness, 
lack of endurance, and incoordination could result in 
additional functional loss. 

The Board notes that the claims folder also contains recent 
VA treatment records regarding the Veteran's bilateral knee 
disability.  In a November 2005 VA treatment record, the 
Veteran reported bilateral knee pain that was worsening over 
time.  She reported that the pain increases if seated with 
bent knees, with weight bearing, or when climbing stairs.  
Her knees were noted as stable by examination.  The Veteran 
was diagnosed with patella/femoral syndrome.  In a November 
2006 VA treatment record, the Veteran reported knee pain with 
long distance walking, running, or climbing stairs.  She 
reported pain with full extension or flexion.  The Veteran 
was diagnosed with patellofemoral syndrome and possible mild 
degenerative joint disease of the tibiafemoral joint, with no 
evidence of inflammatory disease.  In a February 2005 VA 
treatment record, the Veteran complained of constant pain in 
her knees and infrapatellar tendonitis.  The Board notes that 
the Veteran also complained of tenderness of the knees in her 
August 2005 notice of disagreement (NOD).    

As noted above, the Veteran's bilateral knees are currently 
rated separately under Diagnostic Code 5024, which indicates 
that the disabilities should be evaluated based on limitation 
of motion of the affected parts, as degenerative arthritis.  
Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  

The Board has considered whether an increased rating may 
awarded for either knee under Diagnostic Codes 5260 and 5261.  
However, as there is no indication in the medical evidence of 
record that either the Veteran's left knee or right knee has 
a limitation of flexion to 30 degrees or a limitation of 
extension to 15 degrees, the Board finds that increased 
evaluations for either knee cannot be awarded under 
Diagnostic Codes 5260 or 5261.   

The Board has considered alternative avenues through which 
the Veteran may obtain an increased disability rating.  
Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  There 
is no evidence of record that the Veteran has dislocated, or 
undergone removal of, cartilage.  Therefore, Diagnostic Codes 
5258 and 5259 are not applicable.  The remaining applicable 
diagnostic codes relating to knee disabilities include 
Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 
5262 (impairment of the tibia and fibula), and Diagnostic 
Code 5263 (for genu recurvatum).  However, as there is no 
evidence of record showing that the Veteran has ankylosis of 
the knee, impairment of the tibia and fibula, or acquired, 
traumatic genu recurvatum, these diagnostic codes are also 
not applicable.

Diagnostic Code 5257 deals with other impairment of the knee 
and, in particular, impairment involving recurrent 
subluxation or lateral instability of the knee.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  There is 
currently no evidence of record indicating that the Veteran 
experiences subluxation of either knee.  The Veteran 
specifically denied a history of recurrent subluxation of 
either knee at the June 2008 VA examination.  While the 
Veteran reported instability at the November 2005 VA 
examination, her knees were noted in a November 2005 VA 
treatment record as being stable upon examination.  She also 
later denied instability at the June 2008 VA examination.  
Additionally, neither examiner at the November 2005 or the 
June 2008 VA examinations noted clinical evidence of 
instability.  The Veteran's knees were noted as stable to 
varus valgus stress.  McMurray's, Lachman's, and Drawer's 
tests were negative.  Therefore, the Board finds that the 
preponderance of the evidence is against the application of 
Diagnostic Code 5257 for either knee.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2008) and 
the decision in DeLuca provide for consideration of a 
Veteran's pain, incoordination, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
As noted above, the Veteran's current separate 10 percent 
ratings were ultimately assigned under the criteria of 
Diagnostic Code 5024, which specifically contemplates an 
otherwise noncompensable degree of limitation of motion 
accompanied by objective evidence of symptoms that would 
cause additional functional impairment, such as painful 
motion.  Thus, the Veteran's subject complaints of pain are 
already contemplated by the 10 percent currently assigned.  
Furthermore, the examiner at the June 2008 VA examination 
noted no additional limitation of joint function due to pain, 
including pain on repeated use and pain during flare-ups, 
fatigue, weakness, lack of endurance, and incoordination was 
observed upon examination.  This examiner further indicated 
that he could not determine, without resorting to mere 
speculation, whether additional functional loss resulted from 
pain, including pain on repeated use and pain during flare-
ups, fatigue, weakness, lack of endurance, and 
incoordination.  Additionally, the examiner at the November 
2005 VA examination noted no additional limitation of joint 
function due to pain, including pain on repeated use and pain 
during flare-ups, fatigue, weakness, lack of endurance, and 
incoordination.  Therefore, the Board concludes that the 
clinical evidence of record does not reflect that the 
Veteran's left and right knee disabilities suffer significant 
or additional functional loss due to pain or other symptoms 
beyond that already contemplated by the separate 10 percent 
ratings under Diagnostic Code 5024. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  The Board notes that the Veteran indicated 
at the November 2005 VA examination that her bilateral knee 
condition affected her job as a certified nurse aide at a 
hospital because she had to be on her feet all day.  However, 
this examination report also indicates that the Veteran 
missed no work or classes due to her bilateral knee 
condition.  Additionally, the Veteran stated at the June 2008 
VA examination that her bilateral knee condition did not 
affect her current job.  The examiner at the June 2008 VA 
examination specifically stated that her current bilateral 
knee condition does not interfere or prevent her from 
performing activities consistent with her work experience and 
prior education/training.  Therefore, the Board finds that 
the greater weight of lay and medical evidence of record does 
not demonstrate that the Veteran's bilateral knee disability 
causes marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities; has 
necessitated frequent periods of hospitalization; or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claims for increased ratings, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  Assignment of staged ratings is not 
for application.  Fenderson, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right knee strain with chondromalacia 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left knee strain with chondromalacia is 
denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


